Smith, J.:
The learned judge at Special Term has found that the services rendered by the defendant Cartwright were necessary, and that the police department had authority to employ him therefor, but has continued this injunction on the ground that to attach a fixed salary would be to create an office which would be repugnant to the rule of law forbidding the creation of offices without express statutory authority. His conclusion is not, we think, a logical sequence from his premises. If defendant’s employment were permitted, and his services were of the value of more than $100, he is clearly entitled to payment by whatever name the police commissioners have chosen to call it. Moreover, no reason is apparent why the police commissioners should not be authorized to pay to the defendant a regular salary if thereby they can obtain services at a less expense to the city. While a salary may be one of the indicia of an office, it does not make one.
The more difficult question, however, is the one involved in the conclusion of the Special Term, that these services were so far necessary to the performance of the duties of the police commissioners as to invest them with implied authority to procure the same. In Dillon on Municipal Corporations (4th ed. § 89) it is said: “ It is a general and undisputed proposition of law that *452a mwnicipal corporation possesses and can exercise the following powers, and no others: First, those granted in express ■ words; second, those necessarily or fairVy implied in or incident to the powers expressly granted; third, those essential. to the declared object and purposes of the corporation—.not simply convenient, but indispensable.” The power must be necessarily or fairly implied in or incident to some power expressly granted. By the charter it is provided that the police department of the city of Rochester shall be under the general control and management of the police commissioners. It is further provided that the police commissioners may adopt rules and by-laws for the government thereof, and may also establish, promulgate and enforce proper rules and regulations for the good government and discipline of the whole force. ■ Under this power the police commissioners have made a rule that in. case a member of the department is sick for ten days he shall receive one-half of his salary. The bona fides of the sickness is to be determined by the police surgeon. Applications for, absence on account of illness, and applications to be changed from the night force to the day force on account of sickness, are acted upon by the hoard after an examination by the police surgeon. There are other services rendered by'the police surgeon under bis employment required under the rules of the board of police commissioners. These rules have by the board been deemed’necessary for the good government and discipline of the force. It is urged hy the respondent that the police commissioners have no power to refuse pay to a member of the force while he is ill unless he is actually suspended. He cites as authority People ex rel. Ryan v. French (91 N. Y. 265). If this be true, so much the greater would seem the necessity for the services of a police surgeon. In - such a large force of policemen as comprise the department of the city of Rochester, if without loss of pay, the temptation to feign sickness would be strong. Whatever may be his specific duties, the fact,' remains that for more than eleven years he has been deemed by the municipal authorities a necessary adjunct to the police department. Moreover, the necessity of his service is not questioned in the complaint nor in the affidavits upon which this motion was granted. A number of statutes are cited wherein such necessity has been recog-, nized by the Legislature in places no larger than the city of Roches*453ter. The learned judge at Special Term has found that the services were reasonably necessary to the proper administration of the department, and that finding is fully sustained by the facts as they appear.
We are cited to no authorities which question the power of the department to procure this service if reasonably necessary for its proper administration. The counsel for the appellants makes no claim that he is an officer of the city. He clearly is not. The case of Twist v. City of Rochester (55 N. Y. Supp. 850) holds only that the city of Rochester is liable for the safety of its streets though made unsafe by one in the employ of the police department. The case of Miller v. Warner (42 App. Div. 208) only holds that an employee of the police department is not a public officer of the city of Rochester. As far as this case is any authority in the case at bar, it would seem to be an authority for the appellants as recognizing the status of the plaintiff in that case as an employee of the city. In People ex rel. Rae v. York (32 App. Div. 57) it was held that the New York and Brooklyn bridge trustees had no authority to create the office of police surgeon as a public office. The case seems to recognize the position of Dr. Lewis as that .of an employee and in no way questions the right of his employment.
We cannot assent to the claim of the respondent’s counsel to the effect that the duty to police is a State duty and that the city has not been made liable for this expense by legal enactment. We have found the right of employment to be necessarily implied in the charter powers of the city. It appears that the general scheme of the statute is to make the expense of the police 'department a charge upon the city. It then becomes a logical inference that the city is charged with the expense of the execution of this implied power.
If the employment of the defendant Cartwright had been' an illegal one, this action would have been properly brought to restrain the payment of his salary. The payment of a salary to one not entitled to the same constitutes an illegal act and a waste of the corporate funds. As the employment, however, was authorized and the moneys claimed are due to him therefor, the plaintiff can have no right of action to enjoin their payment. The order should be reversed and the motion granted.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.